       Case 1:20-cv-00998-SKO Document 10 Filed 08/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   RICARDO MARTINEZ,                               Case No. 1:20-cv-00998-SKO (PC)
12                       Plaintiff,
                                                     ORDER DISREGARDING MOTION TO
13            v.                                     PROCEED IN FORMA PAUPERIS
                                                     AS MOOT
14   C. PFEIFFER,
                                                     (Doc. 9)
15                       Defendant.
16

17            On July 27, 2020, the Court granted Plaintiff’s application to proceed in forma pauperis

18   (IFP). (Docs. 2, 7.) On August 10, 2020, Plaintiff filed a second application to proceed in forma

19   pauperis. (Doc. 9.) Because Plaintiff already has IFP status, the Court DISREGARDS his second

20   application as moot.

21
     IT IS SO ORDERED.
22

23   Dated:        August 11, 2020                                /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
